Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                               2 of 3 Page 1 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                               2 of 3 Page 2 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                               2 of 3 Page 3 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                               2 of 3 Page 4 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                               2 of 3 Page 5 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                               2 of 3 Page 6 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                               2 of 3 Page 7 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                               2 of 3 Page 8 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                               2 of 3 Page 9 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 10 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 11 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 12 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 13 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 14 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 15 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 16 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 17 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 18 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 19 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 20 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 21 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 22 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 23 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 24 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 25 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 26 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 27 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 28 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 29 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 30 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 31 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 32 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 33 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 34 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 35 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 36 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 37 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 38 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 39 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 40 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 41 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 42 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 43 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 44 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 45 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 46 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 47 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 48 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 49 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 50 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 51 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 52 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 53 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 54 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 55 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 56 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 57 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 58 of 59
Case 8:21-bk-10525-ES   Doc 78-2 Filed 04/09/21 Entered 04/09/21 16:58:11   Desc
                              2 of 3 Page 59 of 59
